J-A26042-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: ADOPTION OF J.L.O., MINOR       :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
 APPEAL OF: C.S., MOTHER                :
                                        :
                                        :
                                        :
                                        :
                                        :   No. 1099 EDA 2021

              Appeal from the Order Entered March 24, 2021
  In the Court of Common Pleas of Montgomery County Orphans' Court at
                           No(s): 2020-A0197

 IN RE: ADOPTION OF J.G.O., A           :   IN THE SUPERIOR COURT OF
 MINOR                                  :        PENNSYLVANIA
                                        :
                                        :
 APPEAL OF: C.S., MOTHER                :
                                        :
                                        :
                                        :
                                        :   No. 1100 EDA 2021

              Appeal from the Order Entered March 24, 2021
  In the Court of Common Pleas of Montgomery County Orphans' Court at
                           No(s): 2020-A0198


BEFORE: BOWES, J., STABILE, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                    FILED JANUARY 19, 2022

     C.S. (Mother) appeals from the March 24, 2021, decrees in the Court of

Common Pleas of Montgomery County involuntarily terminating her parental

rights to her sons, J.L.O., born in July of 2009, and J.G.O., born in May of
J-A26042-21


2005 (collectively, the Children).1            In addition, Mother’s court-appointed

counsel (Counsel), seeks to withdraw from representation pursuant to Anders

v. California, 386 U.S. 738 (1967), and Commonwealth v. Santiago, 978

A.2d 349, 361 (Pa. 2009). Upon review, we affirm the decrees and grant

counsel’s petition.

       We summarize the relevant facts and procedural history, as follows.

Montgomery County Office of Children and Youth (OCY) has consistently been

involved with this family since December 2010, when it opened a case due to

concerns regarding the family’s homelessness, Father having mental health

issues, and Mother then being incarcerated. See N.T., 3/22/21, at 11-12. In

December 2010, OCY developed a family service plan (FSP) for Father and

Mother, which included ensuring supervision of the Children, obtaining medical

and dental care for the Children, and maintaining safe living conditions. See

id. at 14; see also Orphans’ Ct. Op., 7/15/21, at 1. Mother’s FSP objectives

further included achieving and maintaining recovery from substance abuse,

cooperating with the Montgomery County Probation Office, and resolving her

legal issues.     See Orphans’ Ct. Op., 7/15/21, at 1-2 (citation to record

omitted).




____________________________________________


1 The court also involuntarily terminated the parental rights of the Children’s
father, J.O (Father), but he did not appeal.


                                           -2-
J-A26042-21


       From 2011, until January 2013, Letha Kaminski, the OCY caseworker

throughout this case, met with the family on a regular basis.2          See N.T.,

3/22/21, at 14-15. In January 2013, while the case remained open with OCY,

Father became incarcerated, and Mother and the Children went to live with

the Children’s paternal grandmother.           See id. at 15.   In February 2013,

Mother became incarcerated at Montgomery County Correctional Facility. See

id. at 15, 17.     The Children remained with their grandmother, who, upon

initiating a child custody action, was awarded custody of the Children. See

id. at 15-17. OCY continued to offer ongoing services.

       By December 17, 2013, Mother had been released from prison. On that

date, she met with the Children at McDonald’s restaurant under Kaminski’s

supervision. See N.T., 3/22/21, at 18. J.L.O. was then four years old, and

J.G.O. was eight years old. See id. The Children have not seen Mother since

that meeting. See id. Likewise, the caseworker has not seen Mother since

that meeting and only had phone communication with her one additional time

before July 2020. See id. at 20.




____________________________________________


2  During this two-year time period, Kaminski regularly met in-person with
Mother and received telephone calls from her. See N.T., 3/22/21, at 15. As
best we can discern, Mother was released from prison around the time that
OCY opened its case for this family, but the certified record does not provide
the date.


                                           -3-
J-A26042-21


       On May 9, 2018, OCY filed dependency petitions because the Children’s

grandmother became ill and was unable to continue caring for them.3 See

N.T., 3/22/21, at 31-32. At that time, Mother was incarcerated at Lehigh

County Jail, and OCY arranged for her to be transported to the adjudicatory

hearing scheduled for May 29, 2018. See id. at 32. However, Mother was

released from prison on May 28, 2018, and she did not appear for the hearing.

See id.     Following the hearing, the trial court adjudicated the Children

dependent. See id. at 29. The court did not remove the Children from their

grandmother’s home, where Father was then also residing. See id. at 33.

       On August 14, 2018, the court placed the Children in the emergency

custody of OCY because Father and the Children were residing in a hotel. See

id. at 33-34. Further, J.G.O. developed a rash, and Father was unable to

purchase the medication needed to treat it. See id. at 34. The Children were

placed in Christ’s Home in Warminster, Pennsylvania, where they remained

until they were placed together in a pre-adoptive home on July 3, 2020. See

id. at 34-35.

       Between September 2018 and November 2019, permanency review

hearings occurred, which Mother never attended.           See Orphans’ Ct. Op.,

7/15/21, at 3 (footnote omitted).              Mother’s whereabouts and contact

information were unknown until May 2020, when Kaminski obtained Mother’s


____________________________________________


3 The Children’s grandmother died on September 1, 2019. See N.T., 3/22/21,
at 35.

                                           -4-
J-A26042-21


telephone number, and she sent Mother a text message. See N.T., 3/22/21,

at 20-21. On July 16, 2020, Mother telephoned Kaminski and told her that

“she had been in and out of jail the last couple years.” See id. at 21-23.

Mother stated that she was released from prison in November 2019. See id.

at 23.    Mother informed Kaminski that she was residing in a one-room

apartment, and she shared a bathroom and kitchen with other residents in the

house.    See id. at 22-23.        After that date, Mother did not telephone the

caseworker again. See id. at 24-25.

       On December 28, 2020, OCY filed involuntary termination petitions

pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (8), and (b), at the Children’s

separate docket numbers. The orphans’ court held a hearing on March 22,

2021, which was conducted via Zoom because of the COVID-19 pandemic.4

OCY presented the testimony of Kaminski, and K.D., the Children’s pre-

adoptive foster mother.5 Moreover, Mother testified on her own behalf.

       By separate decrees dated March 22, 2021, and entered on the

Children’s individual dockets on March 24, 2021, the orphans’ court



____________________________________________


4  The Children, then ages eleven and fifteen, were represented during the
proceeding by Kyle Felty, Esquire, whom the court appointed to represent the
legal interests of the Children pursuant to 23 Pa.C.S. § 2313(a). See Order,
2/9/21. The Children were not represented by a guardian ad litem.

5   In addition, OCY introduced into evidence approximately twenty-one
exhibits, which the court admitted, but they are not included in the certified
record.


                                           -5-
J-A26042-21


involuntarily terminated Mother’s parental rights pursuant to 23 Pa.C.S. §

2511(a)(1), (2), (8), and (b). On April 20, 2021, Mother filed notices of appeal

and concise statements of errors complained of on appeal, which this Court

consolidated sua sponte.6        The orphans’ court filed an opinion pursuant to

Pa.R.A.P. 1925(a) on July 15, 2021.

       On August 12, 2021, Counsel filed a petition with this Court requesting

to withdraw from representation, and she submitted a brief pursuant to

Anders and Santiago.           We begin by reviewing Counsel’s request.      See

Commonwealth v. Rojas, 874 A.2d 638, 639 (Pa. Super. 2005) (“When

faced with a purported Anders brief, this Court may not review the merits of

the underlying issues without first passing on the request to withdraw.”).

       This Court “extended the Anders principles to appeals involving the

termination of parental rights.” In re X.J., 105 A.3d 1, 3 (Pa. Super. 2014).

To withdraw pursuant to Anders, counsel must:

       1) petition the court for leave to withdraw stating that, after
       making a conscientious examination of the record, counsel has
       determined that the appeal would be frivolous; 2) furnish a copy
       of the [Anders] brief to the [appellant]; and 3) advise the
       [appellant] that he or she has the right to retain private counsel


____________________________________________


6 The notices of appeal listed both of the Children’s docket numbers; however,
Mother complied with Pa.R.A.P. 341, as interpreted by Commonwealth v.
Walker, 185 A.3d 969 (Pa. 2018), and its progeny, by filing the notices at
both dockets. See Commonwealth v. Johnson, 236 A.3d 1141, 1148 (Pa.
Super. 2020) (en banc) (holding that, although each notice of appeal
contained multiple docket numbers, it was “of no consequence,” because the
defendant complied with Walker by filing a separate notice at each docket).


                                           -6-
J-A26042-21


      or raise additional arguments that the [appellant] deems worthy
      of the court’s attention.

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa. Super. 2013) (en

banc) (citation omitted).

      With respect to the third requirement of Anders, that counsel inform

the appellant of his or her rights in light of counsel’s withdrawal, this Court

has held counsel must “attach to their petition to withdraw a copy of the letter

sent to their client advising him or her of their rights.” Commonwealth v.

Millisock, 873 A.2d 748, 752 (Pa. Super. 2005). Here, Counsel initially failed

to attach the requisite letter to her petition.   Counsel subsequently timely

complied with this Court’s August 24, 2021, order requesting that she provide

copies of the letter in accordance with Millisock.

      Finally, an Anders brief must:

      (1) provide a summary of the procedural history and facts, with
      citations to the record;

      (2) refer to anything in the record that counsel believes arguably
      supports the appeal;

      (3) set forth counsel’s conclusion that the appeal is frivolous; and

      (4) state counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361 (paragraph breaks inserted).

      Counsel in this case filed a petition to withdraw certifying her review and

determination that Mother’s appeal is frivolous.     Counsel also filed a brief


                                      -7-
J-A26042-21


which includes a summary of the history and facts of the case, the issues

raised by Mother, the facts that arguably support the appeal, and Counsel’s

assessment of why the appeal is frivolous, with citations to relevant legal

authority.    Finally, as explained above, Counsel timely complied with this

Court’s order to provide copies of the letter she sent to Mother pursuant to

Millisock. Therefore, Counsel substantially complied with the requirements

of Anders and Santiago.

       We next “conduct a review of the record to ascertain if on its face, there

are non-frivolous issues that counsel, intentionally or not, missed or

misstated.” Commonwealth v. Yorgey, 188 A.3d 1190, 1197 (Pa. Super.

2018) (en banc).

       Counsel’s Anders brief raises claims asserting that the orphans’ court

committed an error of law and/or abused its discretion in concluding that OCY

proved by clear and convincing evidence that Mother’s parental rights should

be terminated pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (8), and (b). 7 See

OCY Brief at 7-8.

       We recognize:

             The standard of review in termination of parental rights
       cases requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
____________________________________________


7 The Children’s counsel joined in the brief filed by OCY advocating for the
involuntary termination decrees to be affirmed. See Letter of Kyle Felty,
Esquire, 9/2/21.


                                           -8-
J-A26042-21


     courts review to determine if the trial court made an error of law
     or abused its discretion. A decision may be reversed for an abuse
     of   discretion    only   upon     demonstration      of    manifest
     unreasonableness, partiality, prejudice, bias, or ill-will. The trial
     court’s decision, however, should not be reversed merely because
     the record would support a different result. We have previously
     emphasized our deference to trial courts that often have first-hand
     observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and some punctuation
omitted).

     Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated analysis.

     Initially, the focus is on the conduct of the parent. The party
     seeking termination must prove by clear and convincing evidence
     that the parent’s conduct satisfies the statutory grounds for
     termination delineated in Section 2511(a). Only if the court
     determines that the parent’s conduct warrants termination of his
     or her parental rights does the court engage in the second part of
     the analysis pursuant to Section 2511(b): determination of the
     needs and welfare of the child under the standard of best interests
     of the child. One major aspect of the needs and welfare analysis
     concerns the nature and status of the emotional bond between
     parent and child, with close attention paid to the effect on the child
     of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     We need only agree with the trial court as to any one subsection of

Section 2511(a), as well as Section 2511(b), to affirm. See In re B.L.W.,

843 A.2d 380, 384 (Pa. Super. 2004) (en banc). Accordingly, we address

termination under Section 2511(a)(1) and (b), which provide:

     (a) General Rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:




                                     -9-
J-A26042-21


            (1) The parent by conduct continuing for a period of at
            least six months immediately preceding the filing of the
            petition either has evidenced a settled purpose of
            relinquishing parental claim to a child or has refused or
            failed to perform parental duties.

                                       ...

      (b) Other considerations.―The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(1), (b).

      With respect to Section 2511(a)(1), “the moving party must produce

clear and convincing evidence of conduct, sustained for at least the six months

prior to the filing of the termination petition, which reveals a settled intent to

relinquish parental claim to a child or a refusal or failure to perform parental

duties.”    In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008) (citation

omitted).

      We have explained that a parent does not perform his parental duties

by displaying a “merely passive interest in the development of the child.” In

re B.,N.M., 856 A.2d 847, 855 (Pa. Super. 2004) (citation omitted). “Parental

duty requires that the parent act affirmatively with good faith interest and

effort, and not yield to every problem, in order to maintain the parent-child


                                      - 10 -
J-A26042-21


relationship to the best of his or her ability, even in difficult circumstances.”

Id. (citation omitted).

      With respect to how incarceration relates to termination under Section

2511(a)(1), the Pennsylvania Supreme Court in In re Adoption of S.P., 47

A.3d 817 (Pa. 2012), discussed In re Adoption of McCray, 331 A.2d 652

(Pa. 1975), which involved the issue of the termination of parental rights of

incarcerated persons involving abandonment, currently codified at Section

2511(a)(1). The S.P. Court stated:

             Applying in McCray the provision for termination of parental
      rights based upon abandonment, now codified as § 2511(a)(1),
      we noted that a parent “has an affirmative duty to love, protect
      and support his child and to make an effort to maintain
      communication and association with that child.” We observed that
      the father’s incarceration made his performance of this duty “more
      difficult.”

S.P., 47 A.3d at 828 (citations omitted). The S.P. Court continued to explain:

            [A] parent’s absence and/or failure to support due to
         incarceration is not conclusive on the issue of
         abandonment.       Nevertheless, we are not willing to
         completely toll a parent’s responsibilities during his or her
         incarceration. Rather, we must inquire whether the parent
         has utilized those resources at his or her command while
         in prison in continuing a close relationship with the child.
         Where the parent does not exercise reasonable firmness in
         declining to yield to obstacles, his other rights may be
         forfeited.

S.P., 47 A.3d at 828 (citation omitted).

      Finally, this Court has stated regarding Section 2511(a)(1):

            Once the evidence establishes a failure to perform parental
      duties or a settled purpose of relinquishing parental rights, the
      court must engage in three lines of inquiry: (1) the parent’s

                                     - 11 -
J-A26042-21


      explanation for his or her conduct; (2) the post-abandonment
      contact between parent and child; and (3) consideration of the
      effect of termination of parental rights on the child pursuant to
      Section 2511(b).

In re Z.S.W., 946 A.2d at 730 (citation omitted).

      With   respect    to   Section   2511(b),   this   Court   has   stated   that

“[i]ntangibles such as love, comfort, security, and stability are involved in the

inquiry into the needs and welfare of the child.” In re C.M.S., 884 A.2d 1284,

1287 (Pa. Super. 2005) (citation omitted). The trial court “must also discern

the nature and status of the parent-child bond, with utmost attention to the

effect on the child of permanently severing that bond.” Id. (citation omitted).

However, “[i]n cases where there is no evidence of any bond between the

parent and child, it is reasonable to infer that no bond exists. The extent of

any bond analysis, therefore, necessarily depends on the circumstances of the

particular case.”     In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super. 2008)

(citation omitted).

      Instantly, the orphans’ court found regarding Section 2511(a)(1):

            OCY had taken custody of the [C]hildren on August 14,
      2018. . . . Mother was released from Lehigh County Jail on
      November 18, 2019. Despite numerous attempts to reach Mother
      by OCY caseworkers, Mother did not respond. . . . At the
      [termination of parental rights] hearing, Mother testified that she
      made attempts to contact the caseworker after being released
      from prison in 2019. See N.T., 3/22/2021, at 69.2 However, it
      appears that Mother did not understand the purpose of OCY as an
      intermediary between her and [the C]hildren. She did not avail
      herself [of] OCY’s services or work toward the goals necessary for
      reunification with [the C]hildren with genuine determination.




                                       - 12 -
J-A26042-21


       Despite Mother’s freedom from incarceration during the six to
       twelve months prior to the filing of the [termination] petition,
       there was no evidence that Mother performed any parental duties
       within that time[-]period. In fact, the evidence showed that
       [M]other had no in-person contact with the [C]hildren after
       December [1]7, 2013[.]
       ___________________________________________________

          2 Mother did not have her own phone number at that time
          and left her doctor’s phone number for the caseworker to
          call back. See N.T.[, 3/22/21,] at 69. According to Mother,
          the caseworker did not call back. Id. Mother did receive
          Facebook messages from [the Children] in July 2020. Id.
          at 70.

Orphans’ Ct. Op., 7/15/21, at 7-8. The record supports the court’s findings.

       Kaminski testified that, from 2011 until Mother’s incarceration in

February 2013, she met with Mother regularly and discussed her FSP

objectives, inter alia, and Mother called her regularly. See N.T., 3/22/21, at

14-15, 19-20. Kaminski testified that when Mother was incarcerated in 2013,

she knew that Kaminski was still the caseworker, and Mother had Kaminski’s

contact information.8      See id. at 16.      In fact, on March 22, 2013, Mother

telephoned Kaminski from prison, after receiving notice that the Children’s

grandmother filed for emergency custody. See id. at 17. Kaminski testified

on direct examination:

       The phone call that Mother and I had, she received paperwork that
       [grandmother] had to file for emergency custody because both
       parents were incarcerated. And we had a discussion about
       [grandmother] need[ing] to file for custody and that . . . when
____________________________________________


8Throughout the history of this case, Kaminski’s contact information did not
change. See N.T., 3/22/21, at 21-22.


                                          - 13 -
J-A26042-21


      [Mother] got out [of prison], . . . if she wanted to get the
      [C]hildren, she would need to go to family court for custody.

Id. Kaminski testified that, to her knowledge, Mother never filed a petition

for custody of the Children. See id.

      Kaminski testified that she next spoke with Mother in April 2014, but

she did not testify about the details of the conversation or who initiated it.

See N.T., 3/22/21, at 20. Kaminski spoke to Mother again on July 16, 2020,

as discussed above.     See id. at 20-22.         Kaminski testified on direct

examination:

      Q. When you spoke with [Mother], did you address the fact that
      you had no contact with her in about seven years?

      A. Yes.

      Q. What did Mom say with regards to that?

      A. Mom did say that she did reach out. I told her that I have not
      received any phone calls from her. Mother did tell me that she
      had been discharged from prison . . . in November of 2019. And
      she had been in and out of jail for the last couple of years.

                                 *     *      *

      Q. At the time that you spoke with her on July 16th, did you tell
      her that [the C]hildren have been placed in a pre-adoptive foster
      home?

      A. Yes.

      Q. Did she ask to see the [C]hildren?

      A. She did not ask to see the [C]hildren. She did say that she
      wanted to get her kids back.

                                 *     *      *


                                     - 14 -
J-A26042-21


     Q. Did you say anything to her with regards to assessing her
     situation, given that you hadn’t . . . heard from her in seven years?

     A. Yes.

     Q. [ ]On July 16, 2020, she was aware she needed to contact you
     to have contact with [the C]hildren?

     A. Yes.

     Q. And was she aware that she needed to contact you in order to
     be assessed to move forward on her case?

     A. Yes.

See id. at 23-24.

     Kaminski stated that Mother revealed during the July 16, 2020,

telephone call that the Children had “reached out to her on Messenger,” and

she was communicating with them. See id. at 24. Kaminski stated on cross-

examination by Mother’s counsel that she had no independent information

that it was the Children who initiated contact with Mother. See id. at 41.

Kaminski explained that she discussed with Mother that she needed “to assess

her further and . . . that the [C]hildren block[ed] her phone number” because

she needed to supervise any communication by Mother with them. See id. at

24. On cross-examination by Mother’s counsel, Kaminski clarified that she

directed the Children to block Mother. See id. at 41. On cross-examination

by the Children’s counsel, Kaminski testified that she needed to supervise the

communication between Mother and the Children, in part, “[d]ue to them not

seeing her since 2013, a lot has happened. And I just wanted to try to make




                                    - 15 -
J-A26042-21


sure I was protecting them and just ensuring that they were safe in the

situation.” See id. at 46.

       Kaminski testified that after the telephone conversation on July 16,

2020, Mother never contacted her again. See id. at 24-25. Kaminski stated

that she telephoned and texted Mother on August 17, 2020, but received no

response.     See id. at 25.        The “family engagement unit” at OCY then

attempted to contact Mother via Facebook Messenger on October 13, 2020,

January 29, 2021, and March 11, 2021, also to no avail. See id. at 27-28.

       Mother testified on direct examination regarding her attempts to contact

Kaminski, as follows:

       Q. How many times did you attempt to contact Ms. Kaminski or
       somebody from OCY from your release in 2019 until now?

       A. One, two, three, four — at least six or seven attempts. I have
       paperwork that I even had faxed. I called her supervisor and left
       a message and asked for her to call me back. At the time, I didn’t
       have a phone. But I had left a reliable number, my doctor’s
       number. My doctor had called, too. And she talked to him. She
       never called back.

       Q. Did you ever call her back after that?

       A. I did one time after that. And I’m trying to think. That was
       about September. That was September. Yeah, that was the last
       time I tried getting ahold of her. And it wasn’t even for [the
       Children]. It was for my older son because she told me I could
       have no contact with my two younger sons.[9]


____________________________________________


9 The certified record before this Court indicates that Mother had older
children, but it does not identify how many older children or their ages. See
N.T., 3/22/21, at 24.


                                          - 16 -
J-A26042-21


N.T., 3/22/21, at 69-70.    To the extent that the orphans’ court credited

Kaminski’s testimony that, after the Children were adjudicated dependent on

May 29, 2018, Mother only contacted her on July 16, 2020, we do not disturb

those findings.

      Based on the foregoing testimonial evidence, we discern no abuse of

discretion by the orphans’ court in terminating Mother’s parental rights

pursuant to Section 2511(a)(1) where Mother has failed to perform any

parental duties since her incarceration in 2013. Indeed, Mother has showed

no more than a passive interest in the Children’s development.          Further,

Mother has shown no firmness in declining to yield to obstacles in maintaining

a relationship with the Children both in and out of prison.        Finally, our

independent review of the certified record reveals no non-frivolous issues that

would support Mother’s appeal from the termination decrees under Section

2511(a)(1).

      We next review the court’s finding that termination of Mother’s parental

rights serves the Children’s developmental, emotional, and physical needs and

welfare pursuant to Section 2511(b). We have explained:

      While a parent’s emotional bond with his or her child is a major
      aspect of the subsection 2511(b) best-interest analysis, it is
      nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

            [I]n addition to a bond examination, the trial court can
         equally emphasize the safety needs of the child, and should
         also consider the intangibles, such as the love, comfort,
         security, and stability the child might have with the foster
         parent. Additionally, . . . the trial court should consider

                                    - 17 -
J-A26042-21


         the importance of continuity of relationships and whether
         any existing parent-child bond can be severed without
         detrimental effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (some

punctuation omitted).     “Common sense dictates that courts considering

termination must also consider whether the children are in a pre-adoptive

home and whether they have a bond with their foster parents.” In re T.S.M.,

71 A.3d at 268.     In weighing the bond considerations pursuant to Section

2511(b), “courts must keep the ticking clock of childhood ever in mind.” Id.

at 269. “Children are young for a scant number of years, and we have an

obligation to see to their healthy development quickly. When courts fail . . .

the result, all too often, is catastrophically maladjusted children.” Id.

      In this case, there is no evidence of a parent-child bond between Mother

and the Children.    Rather, the record reveals that a parental bond exists

between the Children and their foster parents. Kaminski testified, “Their bond

[with the foster parents] is great. The [C]hildren are . . . really happy. And

the foster parents are very loving and nurturing. The [C]hildren look to them

as parents.”   See N.T., 3/22/21, at 36.       Further, she testified on direct

examination:

      Q. How would you assess that [the Children have] done just
      emotionally, psychologically, educationally since they’ve moved to
      the [foster parents’ home] in July of 2020?

      A. I think they are thriving. I think they are doing really well. The
      [foster parents] are on it. They are dedicated to ensuring that
      they receive the best education and the best mental health
      services, anything to make sure that those boys are doing well[.]

                                     - 18 -
J-A26042-21



See id. at 47. Kaminski testified it is in the Children’s best interests that

Mother’s parental rights be terminated, and it will not cause them irreparable

harm. See id. at 37.

      K.D., the foster mother, testified that the Children have resided in her

home with her husband and her father since July 3, 2020. See N.T., 3/22/21,

at 49, 59.   She described her relationship with the Children in detail, the

services they receive, and their academic progress. See id. at 51-57. K.D.

testified that she and her husband desire to adopt the Children. See id. at

60. She testified that she loves them, and that the Children tell her every day

that they love her. See id.

      We discern no abuse of discretion by the court in concluding that

termination serves the Children’s developmental, physical, and emotional

needs and welfare. Our independent review of the certified record reveals no

non-frivolous issues that would support Mother’s appeal from the termination

decrees under Section 2511(b). Accordingly, we grant Counsel’s petition to

withdraw from representation, and affirm the decrees terminating Mother’s

parental rights pursuant to 23 Pa.C.S. § 2511(a)(1) and (b).

      Decrees affirmed. Counsel’s petition to withdraw granted.




                                    - 19 -
J-A26042-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/19/2022




                          - 20 -